Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see After Final Arguments, filed 4/26/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of 1/25/2021 has been withdrawn. 
Claims 1, 3-10, and 12-20 are currently pending. Examiner’s office action is in response to the Notice of Appeal and Applicant’s Amendment/Argument after Notice of Appeal filed by Applicant’s Representative on 4/26/2021. Claims 2 and 11 are previously canceled. 
Claims 1, 3-10, and 12-20 are previously presented. Applicant’s Arguments in addition to the amendments to claim 14 in view of the previously issued 112(b) rejection have been entered into the record. Examiner has reopened prosecution, and thus the previous rejection has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 20 contain subject matter introduced in an amendment to recite “non-combusted air”; there is no support for this negative limitation in the original specification. Per MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Applicant does not provide sufficient support. Specifically, the originally filed specification states that pressurized fluid, typically compressed air, or a centrifugal wheel is used to propel the blasting material [0005].  This contemplation of media carriers intimates alternatives, providing further evidence that there is simply no basis in the original disclosure for this exclusionary proviso. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Regarding claim 10, the limitation reciting “Accelerating the abrasive media within the acceleration chamber along a uniform internal cross section area along an axial length of the acceleration chamber” renders the scope indefinite because there is already a previous limitation reciting “wherein the acceleration chamber has a uniform internal cross sectional area long an axial length of the acceleration chamber from an acceleration chamber entrance to an acceleration chamber exit”. Are these two different cross sectional areas and lengths or the same?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maev (US 8132740) in view of Vijay (US 20110250361).
Regarding claim 1, Maev teaches an abrasive media blasting apparatus comprising (Col. 1, lines 5-10 disclose a portable gas dynamic spray gun for cold gas dynamic spraying of a metal, alloy, polymer or mechanical mixtures thereof. It may coat the substrate but it also impacts the substrate):
a supersonic nozzle having a nozzle entrance configured to be coupled to a pressurized air source (pressurized air source 102) for supplying non-combusted air to the nozzle entrance (Col. 2, lines 38-42), 
a supersonic nozzle throat (Col 2, lines 41-42), and a nozzle exit, wherein the nozzle further includes a supersonic nozzle exit connection surrounding the supersonic nozzle exit (See Figures 1 and 4a; wherein Col. 2, lines 44-48 and 64-67 disclose the supersonic velocities of the gas); and 
an acceleration chamber (9) coupled to the nozzle exit and having a uniform internal cross sectional area along an axial length of the acceleration chamber from an acceleration chamber entrance to an acceleration chamber exit (wherein Figure 1 illustrates the uniform cross section of tube 9), and 
the acceleration chamber having an abrasive media inlet in the acceleration chamber adjacent the nozzle exit and configured to be coupled to a source of abrasive media (wherein tube 9 is attached to the end of the chamber 16 and insert 7; wherein the passages are adjacent to the exit size of the nozzle portion; wherein Col. 1, lines 60-65 disclose a powder feed passage, wherein the powder is entrained in the gas and exits the spray gun in the supersonic jet stream; wherein Col. 2, lines 44-48 disclose that the tube 9 is supplied with powder from the container 18),  
wherein the acceleration chamber includes an acceleration chamber inlet connection surrounding the acceleration chamber entrance, and wherein the acceleration chamber inlet connection is attached to the supersonic nozzle exit connection, and wherein the uniform internal cross sectional area of the acceleration chamber matches a cross sectional area of the nozzle exit (wherein the exterior surface of the left side of tube 9, considered to be the inlet connection, is the structure which pairs the tube and nozzle exit together. This exterior surface is surrounding the annular entrance of tube 9. The exit of the chamber 16, near element 30, is directly attached to and contacting the annular entrance of tube 9. Also, element 8 surrounds/supports the tube 9 and could read onto ‘an acceleration inlet connection’.; wherein the exit at the insert 7 of the heat chamber 16 connects to the tube 9, wherein both cross sectional area shapes are cylindrical and match one another; please refer to Reference Drawings, annotated Figures 1 and 4A of Maev, for further teaching that the vertical line at which the tube 9 meets the exit has the same cross sectional area. The claimed invention is broad enough such that the prior art reads onto this claim limitation).

    PNG
    media_image1.png
    603
    1431
    media_image1.png
    Greyscale

Reference Drawing 1

    PNG
    media_image2.png
    374
    858
    media_image2.png
    Greyscale

Reference Drawing 2
	However, although Maev teaches of a pressurized air or gas gun for deploying particles including metals, alloys, polymers, or mechanical mixtures which impact a substrate (Col. 1, lines 5-10), Maev is silent regarding the specific teaching of the apparatus being suitable for use in an abrasive blasting. 
grit blasting (e.g. using cast iron shot or aluminum oxide), or by using an abrasive entrained fluid [0002]. In addition, other forms of abrasives are disclosed, including sand, garnet, alumina, crushed ferrous, etc., all of which are described in a non-limiting manner to be used to prepare a metallic or non-metallic surface to a desired roughness [0002]. Vijay further teaches of various well-known techniques, including thermal spray coating, plasma spray, cold spray and so forth [0003]. The invention of Maev teaches the apparatus and technique of cold spray to achieve a desired surface, as well as the use of particles supplied in a powder form, a commonly shared particulate with Vijay [0044]. Vijay overcomes the disadvantages of the prior art (including avoiding remaining remnants of unwanted abrasive particles embedded in the surface after roughening) by using the same particles, same apparatus, or both during surface preparation [0004]. Vijay goes on to disclose an apparatus which may modify parameters to operate in both a surface preparation mode as well as a coating mode [0043], specifically teaching that a cold spray gun (i.e. the invention of Maev) can be modified to both prepare the surface in one desired operation then coat in another [0039, 0045]. 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Maev to incorporate the functionalities and structure capable of performing in an abrasive mode, as taught by Vijay. One would be motivated to do so in order to avoid reducing adhesion of any subsequent coating when desired, reduce local points of weakness leading to 
Regarding claim 10, Maev teaches a method of abrasive media blasting comprising the steps of (Col. 1, lines 5-10 disclose a portable gas dynamic spray gun for cold gas dynamic spraying of a metal, alloy, polymer or mechanical mixtures thereof. It may coat the substrate but it also impacts the substrate):
Providing a supersonic nozzle having a nozzle entrance, a supersonic nozzle through, and a nozzle exit, wherein the nozzle further includes a supersonic nozzle exit connection surrounding the supersonic nozzle exit (see chamber 16; see also Figures 1 and 4a; wherein Col. 2, lines 44-48 and 64-67 disclose the supersonic velocities of the gas; see also Col. 2, lines 38-42);
Coupling an acceleration chamber (9) to the nozzle exit and wherein the acceleration chamber has a uniform internal cross sectional area long an axial length of the acceleration chamber from an acceleration chamber entrance to an acceleration chamber exit (wherein tube 9 is attached to the end of the chamber 16 and insert 7; wherein Figure 1 illustrates the uniform cross section of tube 9), and the acceleration chamber has an abrasive media inlet in the acceleration chamber adjacent the nozzle exit, wherein the acceleration chamber includes and acceleration chamber inlet connection surrounding the acceleration chamber entrance, wherein the uniform internal cross sectional area of the acceleration chamber matches a cross sectional area of the nozzle exit, and wherein the acceleration chamber inlet connection is attached to the supersonic nozzle exit connection for coupling of the acceleration chamber to the nozzle exit (wherein the exterior surface of the left side of tube 9, considered to be the inlet connection, is the structure which pairs the tube and nozzle exit together. This exterior surface is surrounding the annular entrance of tube 9. The exit of the chamber 16, near element 30, is directly attached to and contacting the annular entrance of tube 9. Also, element 8 surrounds/supports the tube 9 and could read onto ‘an acceleration inlet connection’.; wherein the exit at the insert 7 of the heat chamber 16 connects to the tube 9, wherein both cross sectional area shapes are cylindrical and match one another; please refer to Reference Drawings, annotated Figures 1 and 4A of Maev, for further teaching that the vertical line at which the tube 9 meets the exit has the same cross sectional area. The claimed invention is broad enough such that the prior art reads onto this claim limitation);
Coupling the nozzle entrance to a source of pressurized air (pressurized air source 102);
Coupling the abrasive media inlet to a source of abrasive media (powder container 18);
Introducing non-combusted pressurized air into a nozzle entrance of a supersonic nozzle (Col. 2, lines 38-42);
Accelerating the fluid through the supersonic nozzle to a supersonic nozzle throat (Col. 2, lines 39-42); 
Passing the air from the supersonic throat to an exit of the supersonic nozzle (Col. 2, lines 46-48); 
Introducing abrasive media into the flow of air downstream of the nozzle exit in the acceleration chamber via the abrasive media inlet (Col. 2, lines 49-58); 
Accelerating the abrasive media within the acceleration chamber along a uniform internal cross sectional area along an axial length of the acceleration chamber (Col. 2, lines 64-67).
However, although Maev teaches of a pressurized air or gas gun for deploying particles including metals, alloys, polymers, or mechanical mixtures which impact a substrate (Col. 1, lines 5-10), Maev is silent regarding the specific teaching of the apparatus being suitable for use in an abrasive blasting. 
	However, from the same or similar field of endeavor of surface preparation of a workpiece, Vijay (US 20110250361) teaches using an apparatus for prepping a surface using grit blasting (e.g. using cast iron shot or aluminum oxide), or by using an abrasive entrained fluid [0002]. In addition, other forms of abrasives are disclosed, including sand, garnet, alumina, crushed ferrous, etc., all of which are described in a non-limiting manner to be used to prepare a metallic or non-metallic surface to a desired roughness [0002]. Vijay further teaches of various well-known techniques, including thermal spray coating, plasma spray, cold spray and so forth [0003]. The invention of Maev teaches the apparatus and technique of cold spray to achieve a desired surface, as well as the use of particles supplied in a powder form, a commonly shared particulate with Vijay [0044]. Vijay overcomes the disadvantages of the prior art (including avoiding remaining remnants of unwanted abrasive particles embedded in the surface after 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Maev to incorporate the functionalities and structure capable of performing in an abrasive mode, as taught by Vijay. One would be motivated to do so in order to avoid reducing adhesion of any subsequent coating when desired, reduce local points of weakness leading to unpredictable failure, allow a user to reuse or recycle particles (Vijay: [0023]), but also to reduce waste, cost, and cleanup time (Vijay: [0022]). Maev similarly seeks to avoid expensive options (see Maev: Col. 1, lines 21-26), wherein Vijay supplies a solution in a similar goal. This modification would be recognized as applying a known technique, i.e. a multi-operational apparatus, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
	Regarding claim 20, Maev teaches a shot media blasting apparatus comprising (Col. 1, lines 5-10 disclose a portable gas dynamic spray gun for cold gas dynamic spraying of a metal, alloy, polymer or mechanical mixtures thereof. It may coat the substrate but it also impacts the substrate):
A supersonic nozzle having a nozzle entrance configured to be coupled to a pressurized air source for supplying non-combusted air to the nozzle entrance, a supersonic nozzle throat, and a nozzle exit, wherein the nozzle further includes a supersonic nozzle exit connection surrounding the supersonic nozzle exit (see chamber 16; see also Figures 1 and 4a; wherein Col. 2, lines 44-48 and 64-67 disclose the supersonic velocities of the gas; see also Col. 2, lines 38-42); and 
An acceleration chamber coupled to the nozzle exit and having a uniform internal cross sectional area along an axial length of the acceleration chamber from an acceleration chamber entrance to an acceleration chamber exit (wherein tube 9 is attached to the end of the chamber 16 and insert 7; wherein Figure 1 illustrates the uniform cross section of tube 9), wherein the uniform internal cross sectional area of the acceleration chamber matches a cross sectional area of the nozzle exit, and wherein the acceleration chamber having a shot inlet in the acceleration chamber adjacent the nozzle exit and configured to be coupled to a source of shot, wherein the acceleration chamber includes an acceleration chamber inlet connection surrounding the acceleration chamber entrance, and wherein the acceleration chamber inlet connection is attached to the supersonic nozzle exit connection (wherein Col. 1, lines 60-65 disclose a powder feed passage, wherein the powder is entrained in the gas and exits the spray gun in the supersonic jet stream; wherein Col. 2, lines 44-48 disclose that the tube 9 is supplied with powder from the container 18; wherein housing 2 surrounds tube 9 and connects to the exit of insert 7; wherein the exit at the insert 7 of the heat chamber 16 connects to the tube 9, wherein both cross sectional area shapes are cylindrical and match one another; please refer to annotated Figures 1 and 4a in Reference Drawings 1 and 2).

	However, from the same or similar field of endeavor of surface preparation of a workpiece, Vijay (US 20110250361) teaches using an apparatus for prepping a surface using grit blasting (e.g. using cast iron shot or aluminum oxide), or by using an abrasive entrained fluid [0002]. In addition, other forms of abrasives are disclosed, including sand, garnet, alumina, crushed ferrous, etc., all of which are described in a non-limiting manner to be used to prepare a metallic or non-metallic surface to a desired roughness [0002]. Vijay further teaches of various well-known techniques, including thermal spray coating, plasma spray, cold spray and so forth [0003]. The invention of Maev teaches the apparatus and technique of cold spray to achieve a desired surface, as well as the use of particles supplied in a powder form, a commonly shared particulate with Vijay [0044]. Vijay overcomes the disadvantages of the prior art (including avoiding remaining remnants of unwanted abrasive particles embedded in the surface after roughening) by using the same particles, same apparatus, or both during surface preparation [0004]. Vijay goes on to disclose an apparatus which may modify parameters to operate in both a surface preparation mode as well as a coating mode [0043], specifically teaching that a cold spray gun (i.e. the invention of Maev) can be modified to both prepare the surface in one desired operation then coat in another [0039, 0045]. 
shot blasting mode, as taught by Vijay. One would be motivated to do so in order to avoid reducing adhesion of any subsequent coating when desired, reduce local points of weakness leading to unpredictable failure, allow a user to reuse or recycle particles (Vijay: [0023]), but also to reduce waste, cost, and cleanup time (Vijay: [0022]). Maev similarly seeks to avoid expensive options (see Maev: Col. 1, lines 21-26), wherein Vijay supplies a solution in a similar goal. This modification would be recognized as applying a known technique, i.e. a multi-operational apparatus, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claims 3-9, 12-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maev (US 8132740) in view of Vijay (US 20110250361), and in further view of Tapphorn (US 20020168466).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Maev as modified by Vijay. However, Maev as modified by Vijay does not explicitly teach a wear tip coupled at the end of the path in a nozzle apparatus. However, from the same or similar field of endeavor, Tapphorn (US 20020168466) teaches of a wear tip (please see sacrificial metallic tip 27 adjacent shield 19). This, it would have bene obvious to one having ordinary skill in the art before the effective filing date to implement a sacrificial metallic tip in a sonic nozzle assembly as taught by Tapphorn into the invention of modified Maev. One would be motivated to do so in order to reduce unwanted contamination [0092, 0095]. 
Regarding claim 4, all of the limitations recited in claim 3 are rejected by Maev as modified by Vijay and Tapphorn.
However, Maev as modified by Vijay and Tapphorn does not explicitly teach that the fastening method between the acceleration chamber and nozzle exit is threaded. However, Vijay does further teach of a threaded connection within a nozzle assembly [0029]. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement threads as a means for attachment as disclosed by Vijay into the invention of modified Maev. This modification would be recognized as applying a known technique, i.e. a threaded assembly, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Regarding claim 5, all of the limitations recited in claim 4 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches an abrasive media container and a tube extending from the abrasive media container to the abrasive media inlet in the acceleration chamber (Please refer to powder container 18 and flexible hose 12; see also Col. 3, lines 22-33).
Regarding claim 6, all of the limitations recited in claim 5 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches a valve tube extending from the abrasive media container to the abrasive media inlet in the acceleration chamber (wherein a rotatable switch 3 selectively supplied powder to one of the multiple passages, see Col. 2, lines 49-60; wherein a controller 22 regulates the relationship between the volumetric flow rate of compressed air and/or volume concentration of the particles in the power laden jet, see Col. 3, lines 3-11; see also Col. 3, lines 30-41 and 55-67; Col. 4, lines 48-61).
Regarding claim 7, all of the limitations recited in claim 6 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches wherein the media container is elevated above the acceleration chamber forming a gravity feed (wherein the directional force of gravity is determined by the orientation of the apparatus; wherein Figure 1 depicts the powder container 18 above the GDS gun 100).
Regarding claim 8, all of the limitations recited in claim 7 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches an adjustable protection shield coupled to an exterior of the acceleration chamber and configured to protect the operator from blow back (please refer to the shield 19 coupled to sacrificial tip 27 of Tapphorn, as combined and explained above).
Regarding claim 9, all of the limitations recited in claim 8 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches a flexible hose configured to be coupled to the source of pressurized air and extending through a handle and connected to a control valve controlled by the operator with a barrel coupled to the valve and to the nozzle entrance (wherein a jet of conveyance air from pressurized air supply 102 is supplied via a compressed air line 14, and the compressed air line contains a variable throttle by which the flow is regulated from a controller, see Col. 3, lines 1-11; see also Col. 4, lines 27-31 and 36-41).
Regarding claim 12, all of the limitations recited in claim 10 are rejected by Maev as modified by Vijay. However, Maev as modified by Vijay does not explicitly teach a replaceable wear tip coupled at the end of the path in a nozzle apparatus. However, from the same or similar field of endeavor, Tapphorn (US 20020168466) teaches of a replaceable wear tip (please see sacrificial metallic tip 27 adjacent shield 
Regarding claim 13, all of the limitations recited in claim 12 are rejected by Maev as modified by Vijay and Tapphorn.
However, Maev as modified by Vijay and Tapphorn does not explicitly teach that the fastening method between the acceleration chamber and nozzle exit is threaded. However, Vijay does further teach of a threaded connection within a nozzle assembly [0029]. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement threads as a means for attachment as disclosed by Vijay into the invention of modified Maev. This modification would be recognized as applying a known technique, i.e. a threaded assembly, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Regarding claim 14, all of the limitations recited in claim 13 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches providing an abrasive media container holding the source of abrasive media and a tube extending from the abrasive media container to the abrasive media inlet in the acceleration chamber (Please refer to powder container 18 and flexible hose 12; see also Col. 3, lines 22-33).
Regarding claim 15, all of the limitations recited in claim 14 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches providing a valve tube extending from the abrasive media container to the abrasive media inlet in the acceleration chamber (wherein a rotatable switch 3 selectively supplied powder to one of the multiple passages, see Col. 2, lines 49-60; wherein a controller 22 regulates the relationship between the volumetric flow rate of compressed air and/or volume concentration of the particles in the power laden jet, see Col. 3, lines 3-11; see also Col. 3, lines 30-41 and 55-67; Col. 4, lines 48-61).
Regarding claim 16, all of the limitations recited in claim 15 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches wherein the media container is elevated above the acceleration chamber forming a gravity feed (wherein the directional force of gravity is determined by the orientation of the apparatus; wherein Figure 1 depicts the powder container 18 above the GDS gun 100).
Regarding claim 17, all of the limitations recited in claim 16 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches providing an adjustable protection shield coupled to an exterior of the acceleration chamber and configured to protect the operator from blow back (please refer to the shield 19 coupled to sacrificial tip 27 of Tapphorn, as combined and explained above).
Regarding claim 18, all of the limitations recited in claim 17 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches including a flexible air hose configured to be coupled to a source of pressurized air and extending through a handle and connected to an air control valve controlled by the operator with a barrel coupled to the valve and to the nozzle entrance (wherein a jet of conveyance air from pressurized air supply 102 is supplied via a compressed air line 14, and the compressed air line contains a variable throttle by .
Regarding claim 19, all of the limitations recited in claim 18 are rejected by Maev as modified by Vijay and Tapphorn. Modified Maev further teaches wherein the media is shot (see Vijay: paragraph [0002], wherein grit blasting included shot).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
R&D Journal of the South African Institution of Mechanical Engineering 2017, 33, 32-41, Investigation of Nozzle Contours in the CSIR Supersonic Wind Tunnel. See pages 33-36. 
Suzuki (US 10322494), see Col. 1, lines 23-38.
Nathenson (US 6158152), see element 230. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723